                                                                                     USDCSDNY                    )
                                                                                     DOCUMENT                        I
                                                                                     ELECTRONICALLy FILED            l
                                                                                     DOC#: _ _____,__,...._ __
UNITED STATES DISTRICT COURT                                                         DATE FILED: 12. -Jl-19
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
 PETER LEE DUNBAR,

                                     Petitioner,
                                                                  1:19-cv-01151 (ALC)
                        -against-
                                                                  ORDER
 KIRST JEN M. NIELSEN, ET AL.,

                                     Respondents.
 ---------------------------------------------------------   X

ANDREW L. CARTER, JR., United States District Judge:

        The Court is in receipt of Respondents' motion to dismiss or to transfer the case to the

District of New Jersey. ECF No. 11. The Parties are hereby ORDERED to adhere to the

following briefing schedule:

        Opposition to Motion:                                             January.14, 2020

        Reply to Opposition:                                              January 21, 2020

SO ORDERED.

Dated: December 10, 2019
       New York, New York
                                                         an,l        ;,,t,.__,   7
                                                                 ANDREW L. CARTER, JR.
                                                                                       C,r.::.-~
                                                                 United States District Judge




     COPIES MAILED
